COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
 
 
 
 
IN RE:  TELETRAC,
  INC.,
 
 
 
Relator.                    


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                                   
No.
  08-13-00008-CV
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 



MEMORANDUM OPINION
 
Relator, Teletrac,
Inc., asks this Court to issue a writ of mandamus against the Honorable Bonnie
Rangel, Judge of the 171st Judicial District Court of El Paso County,
Texas.  Mandamus is an extraordinary
remedy that will issue only if the Relator shows:  (1) the trial court clearly abused its
discretion; and (2) the relator has no adequate remedy by appeal.  In re
Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004).
As the party seeking relief, Relator has the
burden of providing the Court with a sufficient record to establish its right
to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); see Tex.
R. App. P. 52.7(a)(2) (requiring relator to file with the
petition a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter).  Based on the record presented, we conclude
that Relator has not shown that it is entitled to mandamus relief, and
therefore, we deny mandamus relief.  See Tex.
R. App. P. 52.8(a).
 
                                                                        GUADALUPE
RIVERA, Justice
February 6, 2013
 
Before McClure, C.J., Rivera, and Rodriguez, JJ.